DETAILED ACTION
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The arguments and amendments to the independent claims have overcome the prior rejections made in the previous action. 
The best prior art is U.S. Patent No. 9,739,155 ("Smith") which teaches an airfoil comprising a plurality of first interior ribs extend from the pressure side exterior wall to the suction side exterior wall; and a plurality of second interior ribs extend from the suction side exterior wall toward the pressure side exterior wall and intersect with one of the first interior ribs of the plurality of first interior ribs, wherein: at least one pressure side main body cooling passage is defined. However, the prior art does not teach or fairly suggest alone or in combination, in combination with the other independent claim limitations, at least one isolated main body cooling passage is defined between two first interior ribs and two second interior ribs, wherein the at least one isolated main body cooling passage is configured to supply cooling air to a tip of the airfoil, and wherein the airfoil defines a camber line extending from the leading edge to the trailing edge, wherein the camber line is defined as a line that is equidistant from the pressure side and the suction side, wherein the camber line passes through each pressure side main body cooling passage.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW BUI whose telephone number is (571) 272-0685.  The examiner can normally be reached on 7:30 AM - 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 272-4922.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ANDREW THANH BUI/Examiner, Art Unit 3745                                                                                                                                                                                                        
/JUSTIN D SEABE/Primary Examiner, Art Unit 3745